Title: To Benjamin Franklin from John Barry, 10 March 1781
From: Barry, John
To: Franklin, Benjamin


Sir,Isle of Groix off L’Orient March 10th. 1781.
I have the Honor to inform your Excellency of my safe arrival in this place, with Colonel Laurens who doth me the favour to be the bearer of this, and who can give you a particular Account of our Affairs in America,— with respect to the Alliance which I have the Honor to Command.— My Particular Orders is to wait here four or five weeks should there be any public Stores offered in that time, I am to take on board as much as Convenient and proceed with them to Philad. and to Convoy any Public Ship or Ships that may have Public Stores on board.— Should there be no Ships for me to Convoy and the Stores that I have on board, (if any) be of little Value, in that Case I am to proceed on a Cruize.— In all those Cases it is requisite for me to Clean and fit my Ship immediately for Sea therefore should be glad to Know who I am to Apply too here for what I shall want, as in all probability Mr. Palphray who was appointed Consul, and who I was Addressed to for Supplies, is either lost or taken.—
Be Assured Sir, the Ship Alliance is a fine Ship and the Honble. Continental Congress expects great things from her, but in some measure they are prevented from it by being obliged to Clean her bottom so often and I can assure your Excellency that it will Cost in this Place one third as much to Clean her as it will to Copper her and every time she is Cleaned in America it will Cost full as much besides the hauling Ships along side of Wharfs, the pilfering & Stealing out of them Amount to double the sum.—
I should be glad if your Excellency would weigh this matter seriously and if a Copper bottom can be obtained, it will be rendering the Continent a vast service and will much Oblige Your humble servant.
John Barry
His Excellency Doctor Franklin
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister plenipotentiary at the Court / of Versailles / Paris
Endorsed: Capt Barry Alliance
Notation: Capt. Barry Mar. 10. 81
